DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim recites a structural relationship between the treatment segment of the device and a blood vessel, thus encompassing a human organism. The claim should recite that the treatment segment “is configured to,” or similar functional language, have some relationship to tissue (note, however, the rejection under 35 USC 112(d) below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

  Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites that the device is capable of having a particular relationship to tissue, which does not limit the structure of the device in any way. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korpan (US 6,565,556).
Regarding claims 1-4 and 7, Korpan discloses a probe (figs. 2-3) with a delivery lumen (2) in communication at a distal end with a return lumen (3), where both lumens extend a length of a treatment section (fig. 2). At least portions of both lumens are separated by a porous wall (8), and there is a temperature sensor coupled to the treatment segment (7). The claims recite some functions the device is able to perform. While functional limitations are not improper per se, they only limit the prior art to structure that is able to perform the function, not to structure which does perform the function (since these are apparatus claims, which cover what an invention is, not method claims, which cover what an invention does). Therefore, since the system of Korpan could be used to perform all the functional limitations recited by the claims, it anticipates the claims (see MPEP 2111.02(II), 2114 and 2173.05(g)).

Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipation by Kudaravalli (US 6,471,694).
Regarding claims 8-12, Kudaravalli discloses what can be considered a generic cryosurgical system (fig. 2) which includes a probe with a channel to carry a coolant (300) and a closed cooling subsystem which includes a cooling mechanism (114) connected to a fluid distributor (600). Flow rate through and temperature of the system is controlled by a control subsystem (see the discussion associated with figure 5, see also e.g. steps 832-838 in fig. 7B). Any part of the system that holds coolant (such as coolant lines), or wherever the coolant originates from, can be considered a coolant reservoir. Some proximal part of the probe can be considered “a guide member” which would allow the probe to be repositioned. The claim recites some functions the system is able to perform. While functional limitations are not improper per se, they only limit the prior art to structure that is able to perform the function, not to structure which does perform the function (since these are apparatus claims not method claims). Therefore, since the system of Kudaravalli could be used to perform all the functional limitations recited by the claims, it anticipates the claims (see MPEP 2111.02(II), 2114 and 2173.05(g)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Korpah in view of George (US 2010/0049184).
Regarding claim 5, the device of Korpan does not disclose the use of a valve to control the rate of phase transformation. However, using valves to control flow rates in cryosurgical systems borders on the ubiquitous. George is one of any number of references that vales are used to control the rate of coolant both entering and exiting a cryosurgical device, thus controlling the rate of phase transformation (abstract, see also [0060]). Therefore, before the application was filed, it would have been obvious to provide the device of Korpan with a controller and valves as taught by George to produce the predictable result of allowing a user to control the flow rate, and thus the transformation rate, and thus the temperature of the device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Korpan in view of Geiselhart (US 2008/0319433).
Regarding claim 6, Korpan does not disclose whether or not the probe has an angled distal end. However, making probes flexible or rigid is common in the art, where a flexible probe would be bent during use. Geiselhart discloses a cryosurgical system with a flexible probe (20, fig. 1) and a rigid probe (10), where the rigid probe is bent. Therefore, before the application was filed, it would have been obvious to provide the probe of Korpan either flexible or bent at an angle, both taught by Geiselhart, to produce the predictable result of allowing a user to treat tissue in a desired manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794